Paris, J.
On the 16th day of September, 1911, the claimant was injured in an automobile accident at the state fair in Syracuse. Other people were injured by the same accident. The liability of the state in similar cases was established in the case of Arnold v. State of New York, 163 App. Div. 253.
This claimant apparently had a good cause of action. The question is, has the Court of Claims jurisdiction to hear and determine the claim?
The cause of action accrued September 16,1911. The notice of intention to file claim was filed March 19, 1912, three days after the six months’ limitation for *197filing same had expired. The claim was filed December 7, 1914, more than fourteen months after the two years ■ limitation for filing same had expired.
These facts clearly were a bar to consideration of the claim by this court; and they still are unless jurisdiction is conferred by chapter 657 of the Laws of 1915. Under this act this court was given jurisdiction to hear, audit and determine claims arising out of this accident notwithstanding the lapse of time since the claim accrued, subject, however, to the following restriction: “ no award shall be made or judgment rendered hereunder against the state, unless * * * such a claim shall be filed with the court of claims within one year from the passage of this act.”
This claim was not refiled. I think a refiling necessary to bring the claim within the provisions of this act. '
If it had.been the intention of the legislature to revive claims already filed without refiling it would seem that the act should have so indicated.
In section 264 of the Code the provision waiving the filing of notice of intention on claims filed prior to September 1, 1912, specifically says, “ such jurisdiction shall attach without refiling or previous notice.” There is nothing of that kind in this act.
The legislature could extend the time for filing this claim and the act is constitutional. See Niles v. State of New York, 11 St. Dept. Rep. 217.
This claim not being filed under this act and the act not specifically referring to claims already filed, I do not think this court has jurisdiction to make an award. Claim should be dismissed.
Webb, J., concurs.